Citation Nr: 1223717	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of whiplash. 

2.  Entitlement to service connection for residuals of whiplash. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1973 to May 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen a claim for entitlement to service connection for residuals of whiplash.

The issue of entitlement to service connection for residuals of whiplash is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1996 RO rating decision denied the Veteran's claim for service connection for residuals of whiplash; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the September 1996 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of whiplash, and raises a reasonable possibility of substantiating the claim for service connection for residuals of whiplash.


CONCLUSIONS OF LAW

1.  The September 1996 RO rating decision that denied the Veteran's claim for service connection for residuals of whiplash is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  As evidence received since the RO's September 1996 denial is new and material, the criteria for reopening the Veteran's claim for service connection for residuals of whiplash are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claim for service connection for residuals of whiplash was received in September 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in September 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

In a September 1996 rating decision, the RO denied the Veteran's claim for service connection for residuals of whiplash.  The RO noted that the evidence failed to establish a current diagnosis of a neck disorder.  Evidence of record at that time included the Veteran's service treatment records.  

The Veteran attempted to reopen his claim for service connection for residuals of whiplash in September 2007.  This appeal arises from the RO's February 2008 decision which denied the Veteran's application to reopen a claim for entitlement to service connection for residuals of whiplash.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the September 1996 denial includes a March 2004 VA MRI report indicating a diagnosis of mild disc osteophyte complex, C3-C4, producing mild ventral thecal sac effacement.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of whiplash.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of whiplash are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for residuals of whiplash has been received, and to this extent only, the appeal is allowed.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

As determined previously, the Veteran's claim for service connection for residuals of whiplash has been reopened.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Service treatment records dated in March 1980 indicate the Veteran was one week post whiplash injury in a multivehicle accident.  He had a subsequent stiff neck, but no parasthesias or weakness.  Upon examination, he had good range of motion and extension, but lateral flexion was decreased to left, and flexion also decreased.   An X-ray report was negative for fracture.  The diagnosis was muscular strain. 

In-service examinations dated in July 1972, February 1979, September 1981, March 1984, January 1985, May 1984, September 1987, July 1988, August 1989, and March 1996, and associated medical history reports, are negative for any complaints of findings of a neck disorder. 

The Veteran contends that since his neck injury in service, he has had neck pain. 

Post-service private treatment records include complaints of neck pain in January and March 2004.  Private treatment records also note that the Veteran practices judo.  In a September 2000 follow-up note to a back injury, the Veteran reported he is back into judo, doing some twisting without problem.  He reported that most of his trouble is that he "fights guys bigger than he is."

As the Veteran has a current neck disability and he has complained of neck pain he attributes to a motor vehicle accident in service, the Board finds that the evidence indicates that the Veteran's claimed neck disability may be associated with service. 

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed neck disorder.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for residuals of whiplash and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his neck disorder since service and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of any current neck disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck disorder was incurred as a result of active service to include in-service whiplash.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above, the issue on appeal should be reviewed with consideration of applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


